DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on August 12, 2021.

The application has been amended as follows: 

1. (Currently Amended) A cap for an injection device, the cap comprising: 
a needle shield comprising a body with a recess for receiving part of a needle syringe; 
and a conduit movable from an initial position wherein a portion of the body is located between the recess and the conduit, to a cap removal position wherein the conduit extends , 
wherein the ingress of the gas into the recess via the conduit reduces a force that must be exerted on the cap to remove the needle shield from the injection device.

14. (Currently Amended) An injection device comprising:
 a needle syringe; and 
 a cap, comprising:
a needle shield comprising a body with a recess for receiving part of the needle syringe, and
 a conduit movable from an initial position wherein a portion of the body is located between the recess and the conduit, to a cap removal position wherein the conduit extends through the portion of the body to fluidly communicate with the recess to allow an ingress of gas into the recess, 
wherein the recess of the needle shield receives part of the needle syringe such that when the conduit is in the initial position, the recess is sealed, 
wherein the ingress of the gas into the recess via the conduit reduces a force that must be exerted on the cap to remove the needle shield from the injection device.

16. (Currently Amended) A method of removing a cap of an injection device, wherein the injection device comprises a needle syringe containing a medicament and wherein the cap 
moving the conduit from an initial position wherein a portion of the body is located between the recess and the conduit and wherein the recess is sealed, to a cap removal position wherein the conduit extends through the portion of the body to fluidly communicate with the recess to allow an ingress of gas into the recess, 
wherein the ingress of the gas into the recess via the conduit reduces a force that must be exerted on the cap to remove the needle shield from the injection device.

17. 	(canceled)
18.	(canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a cap for an injection comprising a needle shield comprising a body with a recess, a conduit movable from an initial position wherein a portion of the body is located between the recess and the conduit, to a cap removal position wherein the conduit extends through the portion of the body to fluidly communicate with the recess to allow an ingress of gas into the recess, wherein the ingress of the gas into the recess via the conduit reduces a force that must be exerted on the cap to remove the needle shield from the injection device.  Regarding claim 16 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of removing a cap of an injection device, wherein the cap comprises a conduit and a needle shield, the needle shield having a body with a recess, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783